20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                            Records) Pg 1 of 37




                 EXHIBIT 2:
               (Billing Records)




                                            Ex. 2 (Billing Records) - Page 1 of 37
20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                            Records) Pg 2 of 37




   Initial Case Development, Pleadings,
           and Summary Judgment




                                            Ex. 2 (Billing Records) - Page 2 of 37
            20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                                        Records) Pg 3 of 37
   Date              Time Keeper                   Expense                    Hours      Rate        Total
11/12/2019     Christie Hebert     Continued drafting response in                 4.25   $375.00   $1,592.93
                                   interpleader action; called Moore to
                                   learn more facts
11/13/2019     Christie Hebert     Reviewed case status and                       0.80   $375.00    $300.00
                                   communications from Daniel Moore;
                                   continued drafting interpleader filing
11/14/2019     Christie Hebert     Drafted answer in interpleader action;         6.51   $375.00   $2,441.25
                                   drafted and discussed email to clients;
                                   drafted and revised motion to strike in
                                   interpleader action

11/15/2019     Christie Hebert     Revised motion to strike in interpleader       4.11   $375.00   $1,540.16
                                   action; reviewed additional emails from
                                   Daniel Moore for supporting facts

11/18/2019     Christopher Johns   Big Foot: drafted and revised pleading         1.70   $450.00    $765.00
                                   for interpleader action
11/20/2019     Christie Hebert     Reviewed Harris SWD pleadings;                 2.12   $375.00    $795.00
                                   discussed interplay between Shelby and
                                   Panola cases
11/21/2019     Christie Hebert     Reviewed Tim Cleveland's feedback on           1.56   $375.00    $585.00
                                   Harris SWD pleadings; Revised pleadings
                                   and emailed them to Daniel Moore

11/21/2019     Christopher Johns   Big Foot: drafted and revised pleading         1.30   $450.00    $585.00
                                   for interpleader action
11/25/2019     Christie Hebert     Conferred with Andrew Seger, Tim               7.51   $375.00   $2,816.25
                                   Cleveland, and Chris Johns about
                                   Interpleader action; drafted assignment
                                   of claims; revised interpleader answer
                                   and petitions; compiled exhibits

11/25/2019     Christopher Johns   Big Foot: Researched causes of action          0.80   $450.00    $360.00
                                   and remedies, including constructive
                                   trust, for interpleader action pleading

12/2/2019      Christie Hebert     Reviewed case status; discussed filing         2.25   $375.00    $843.75
                                   and follow‐up to‐dos for Interpleader
                                   filings; found answer from Wright;
                                   reviewed answer
12/30/2019     Christie Hebert     Reviewed plea in                               0.75   $375.00    $281.25
                                   abatement filed
 3/2/2020      Christie Hebert     Discussed motion for summary                   0.38   $375.00    $140.63
                                   judgement in in Harris SWD case
 3/6/2020      Christie Hebert     Discussed process for drafting MSJ in          0.17   $375.00     $63.75
                                   interpleader action with Ali Nasser



                                                  Page 2 of 6
                                                                Ex. 2 (Billing Records) - Page 3 of 37
           20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                                       Records) Pg 4 of 37
  Date              Time Keeper                      Expense                 Hours      Rate       Total
3/9/2020      Christie Hebert     Discussed summary judgment                     0.75   $375.00    $281.25
                                  arguments in Harris SWD with Ali
3/10/2020     Christie Hebert     Outlined motion for summary judgment           1.00   $375.00    $375.00
                                  in Harris SWD with Ali Nasser and Chris
3/17/2020     Christie Hebert     Discussed the interpleader case with           0.06   $375.00     $21.04
                                  Chris Johns and the status of efforts in
                                  the case
3/17/2020     Christopher Johns   Drafted and revised motion for partial         3.82   $450.00   $1,719.00
                                  summary judgment on Harris SWD
                                  lawsuit
3/18/2020     Christie Hebert     Reviewed motion for summary                    1.75   $375.00    $656.25
                                  judgment in Harris SWD case; provided
                                  feedback on motion to Ali Nasser;
                                  discussed next steps with Ali and Chris
                                  Johns; researched property interest in
                                  note payments; talked through research
                                  questions with Ali
3/19/2020     Christopher Johns   [Harris SWD]: Researched case law on           0.92   $450.00    $414.00
                                  split partials; revised motion for
                                  summary judgment on Harris SWD
3/20/2020     Christie Hebert     Discussed summary judgment motion              0.16   $375.00     $60.00
                                  with Ali Nasser
3/23/2020     Christie Hebert     Reviewed and revised second draft of           3.04   $375.00   $1,140.00
                                  motion for summary judgment
3/24/2020     Christie Hebert     Revised draft motion for summary               1.75   $375.00    $656.25
                                  judgment in Harris SWD case
3/25/2020     Christie Hebert     Revised and commented on draft of              4.05   $375.00   $1,518.75
                                  motion for summary judgment in Harris
                                  SWD case; provided feedback to Ali

3/25/2020     Christopher Johns   Drafted and revised motion for partial         1.12   $450.00    $504.00
                                  summary judgment on the Harris SWD

3/26/2020     Christopher Johns   Revised motion for partial summary             0.19   $450.00     $85.50
                                  judgment
3/27/2020     Christie Hebert     Reviewed and revised motion for                3.21   $375.00   $1,203.75
                                  summary judgment in Harris SWD case

3/29/2020     Christie Hebert     Continued revising motion for summary          5.24   $375.00   $1,965.00
                                  judgment in Harris SWD case;
                                  researched security interests
3/30/2020     Christie Hebert     Revised motion for summary judgment;           1.80   $375.00    $675.00
                                  conferred with Andy Seger
3/31/2020     Christie Hebert     Revised motion for summary judgment            6.46   $375.00   $2,422.50




                                                Page 3 of 6
                                                              Ex. 2 (Billing Records) - Page 4 of 37
           20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                                       Records) Pg 5 of 37
  Date              Time Keeper                     Expense                   Hours      Rate       Total
4/1/2020      Christie Hebert     Reviewed revisions to draft msj;                0.25   $375.00     $93.75
                                  discussed draft with Austin Krist
4/2/2020      Christie Hebert     Revised Moore declaration; revised              3.04   $375.00   $1,140.00
                                  draft MSJ based on feedback from
                                  Austin Krist; discussed exhibits with Ali
                                  Nasser; contacted Moore for review of
                                  declaration and MSJ
4/3/2020      Christopher Johns   Drafted and revised Bigfoot motion for          3.88   $450.00   $1,746.00
                                  summary judgment
4/6/2020      Christie Hebert     Prepared MSJ for filing; answered               0.50   $375.00    $187.50
                                  questions on filing requirements;
                                  conferred with Austin Krist
4/6/2020      Christopher Johns   Bigfoot dispute: revised motion for             1.62   $450.00    $729.00
                                  summary judgment
4/7/2020      David Johns         Prepared exhibits for interpleader MSJ          1.00   $100.00    $100.00

4/13/2020     Christie Hebert     Conferred with Tim Cleveland and                0.77   $375.00    $288.34
                                  Austin Krist on next steps and status of
                                  the lawsuit; Reviewed emails and local
                                  rules about setting hearing in Panola
                                  county; Drafted proposed order and
                                  emailed opposing counsel
4/13/2020     Christopher Johns   Call with co‐counsel about interpleader         0.58   $450.00    $262.85

4/22/2020     Christie Hebert     Reviewed proposed order in Harris SWD           0.44   $375.00    $165.00
                                  case; began preparing for zoom hearing

4/24/2020     Christie Hebert     emailed potential local counsel for             0.55   $375.00    $206.25
                                  Harris SWD motion for summary
                                  judgment
4/27/2020     Christopher Johns   Harris SWD case: Prepared for MSJ               3.26   $450.00   $1,467.00
                                  hearing; reviewed bankruptcy filings;
                                  spoke with team about plan for dealing
                                  with bankruptcy proceedings
4/30/2020     Christie Hebert     conferred with D. Moore via phone               0.17   $375.00     $63.75
7/30/2020     Christie Hebert     discussed response to requests for              0.77   $375.00    $288.75
                                  disclosure with A. Krist; emailed legal
                                  team about MSJ deadline
7/30/2020     Christopher Johns   Spoke with Daniel and Tim; drafted              4.40   $450.00   $1,980.00
                                  second motion for partial summary
                                  judgment (Harris SWD)
7/31/2020     Christie Hebert     corresponded with team; call with N.            0.44   $375.00    $165.00
                                  Wilson
7/31/2020     Christopher Johns   Discussion of MSJ on Harris SWD                 0.44   $450.00    $198.00
8/11/2020     Christie Hebert     conferred with legal team about hearing         0.50   $375.00    $187.50
                                  on DMA Agreement MSJ; emailed about
                                  hearing continuance; brainstormed for
                                  Harris SWD MSJ
                                                 Page 4 of 6
                                                               Ex. 2 (Billing Records) - Page 5 of 37
         20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                                     Records) Pg 6 of 37
   Date            Time Keeper                    Expense                   Hours      Rate        Total
8/12/2020    Christie Hebert     prepared draft of motion for summary           4.65   $375.00   $1,743.75
                                 judgment on Harris SWD agreement;
8/12/2020    Christopher Johns   Spoke with team about offer from               2.77   $450.00   $1,246.50
                                 Wright's entities; drafted and revised
8/13/2020    Christie Hebert     created and formatted chart for motion         2.82   $375.00   $1,057.50
                                 for partial summary judgment on Harris
                                 SWD matter; revised draft MSJ;
                                 discussed fact on note payments with
                                 Daniel; updated Daniel on case
                                 deadlines; drafted proposed order;
                                 reviewed exhibits with D. Johns
8/13/2020    Christopher Johns   Revised motion for partial summary             2.60   $450.00   $1,170.00
                                 judgment on Harris SWD; spoke with
                                 client and Tim
8/17/2020    David Johns         Managed case filings and sent them to          0.15   $100.00     $15.00
                                 Daniel
8/18/2020    David Johns         Obtained hearing information and sent          0.15   $100.00     $15.00
                                 it to Daniel
8/20/2020    Christie Hebert     Reviewed filings from opposing counsel;        1.42   $375.00    $532.50
                                 met with legal team and prepared for
                                 hearing on motion to continue MSJ;
                                 began trial preparation discussion and
                                 MSJ hearing discussions; called D.
                                 Moore
8/20/2020    Christopher Johns   Phone conference with bankruptcy               0.88   $450.00    $396.00
                                 counsel to discuss KrisJenn's motions to
                                 continue MSJ hearing on Harris SWD;
                                 discussed items for trial preparation

8/25/2020    David Johns         Obtained hearing information and sent          0.15   $100.00     $15.00
                                 it to Daniel
10/9/2020    Christie Hebert     Drafted and edited reply in support of         3.64   $375.00   $1,365.00
                                 motion for summary judgment on Harris
                                 SWD
10/9/2020    Christopher Johns   Revised reply in support of motion for         2.30   $450.00   $1,035.00
                                 partial summary judgment on Harris
                                 SWD
10/10/2020   Christie Hebert     Revised reply in support of MSJ on             1.25   $375.00    $468.75
                                 harris SWD
10/11/2020   Christie Hebert     began preparing for hearing on Tuesday         1.50   $375.00    $562.50

10/12/2020   Christie Hebert     drafted powerpoint presentation;              11.60   $375.00   $4,350.00
                                 practiced for hearing; re‐read cases
10/12/2020   David Johns         Managed case filings and sent them and         0.30   $100.00     $30.00
                                 hearing information to Daniel and Darin



                                               Page 5 of 6
                                                             Ex. 2 (Billing Records) - Page 6 of 37
             20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                                         Records) Pg 7 of 37
    Date              Time Keeper                           Expense                       Hours          Rate         Total
 10/13/2020     Christie Hebert            prepared for and attended hearing on               5.26       $375.00    $1,972.50
                                           MSJ re: Harris SWD
 10/13/2020     Christopher Johns          Prepared Christie for argument on                     2.40    $450.00    $1,080.00
                                           Harris SWD MSJ; reviewed PowerPoint
                                           for same; participated in Harris SWD
                                           MSJ hearing
 10/13/2020     David Johns                Managed case filings and sent them to                 0.30    $100.00      $30.00
                                           Daniel and Darin
  11/5/2020     Christie Hebert            conferred with Robert Sherman of                      1.25    $375.00     $468.75
                                           Bigfoot Energy; emailed Sherman to
                                           confirm conversations; emailed
                                           opposing counsel to confirm next steps
                                           on Harris SWD; discussed payments
                                           with opposing counsel; emailed
                                           opposing counsel excel to support math
                                           on payments due
  11/5/2020     Christopher Johns          Discussed status of Harris SWD with C.                4.20    $450.00    $1,890.00
                                           Hebert. Call with Daniel.
  12/2/2020     Christie Hebert            Revised joint motion and proposed re:                 3.10    $375.00    $1,162.50
                                           Bigfoot note payments; drafted joint
                                           motion and proposed order for Panola
                                           County
  12/4/2020     Christie Hebert            Discussed draft agreed filings for Bigfoot            2.21    $375.00     $828.75
                                           note with N. Wilson; revised filing based
                                           on advice from Natalie
                                                                            Subtotal        157.33                 $61,832.83

Expenses
    Date                                     Expense                                       QTY          Amount       Total
  12/2/2019     Obtaining copy of KrisJenn interpleader answer                                     1       $2.55       $2.55
 11/26/2019     eFile 038820957: Answer to Interpleader Petition and Cross‐                        1     $131.70     $131.70
                Claims
 12/29/2020     Report of court registry balance for Panola County interpleader                    1       $3.00        $3.00
                case
                                                                         Subtotal                                    $137.25


Detailed Statement of Account
                                                                                                    Payments    Balance
    Date        Invoice                                                                  Amount     Received      Due
  4/2/2021      202104001                                                               $61,970.08      $0.00 $61,970.08
                                                                                                      Subtotal $61,970.08
                                                                                             Total Amount Due $61,970.08

                                  Please make all amounts payable to: Johns & Hebert PLLC




                                                          Page 6 of 6
                                                                        Ex. 2 (Billing Records) - Page 7 of 37
20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                            Records) Pg 8 of 37




           Deposition of Larry Wright




                                            Ex. 2 (Billing Records) - Page 8 of 37
            20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                                        Records) Pg 9 of 37

INVOICE                                                                  From     Cleveland Terrazas PLLC
                                                                                  303 Camp Craft Rd., Suite 325
                                                                                  West Lake Hills, Texas 78746




Invoice ID        3453                                              Invoice For   Moore, Daniel
Issue Date        04/05/2021

Due Date          04/20/2021 (Net 15)

Subject           Invoice for Services Rendered




Item Type         Description                                          Quantity         Unit Price                Amount




                                                  Page 1 of 4

                                                                Ex. 2 (Billing Records) - Page 9 of 37
20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                           Records) Pg 10 of 37




                                  Page 2 of 4

                                            Ex. 2 (Billing Records) - Page 10 of 37
20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                           Records) Pg 11 of 37




                                  Page 3 of 4

                                            Ex. 2 (Billing Records) - Page 11 of 37
         20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                                    Records) Pg 12 of 37




Attorney Fee   Black Duck - 09/24/2020 - Legal Services / Tim Cleveland:          5.00        $450.00      $2,250.00
               Prepare for depositions; phone calls with clients; phone call
               with counsel for McLeods re discovery issues; discussion with
               counsel re settlement offer; calls with clients and counsel re
               same.




Attorney Fee   Black Duck - 09/25/2020 - Legal Services / Tim Cleveland:          4.10        $450.00      $1,845.00
               Prepare for KrisJenn depositions; phone calls with client and
               C. Johns re same; correspond with opposing counsel.


Attorney Fee   Black Duck - 09/26/2020 - Legal Services / Tim Cleveland:          0.40        $450.00       $180.00
               Prepare for depositions.




Attorney Fee   Black Duck - 09/28/2020 - Legal Services / Tim Cleveland:         10.50        $450.00      $4,725.00
               Prepare for Wright deposition.


Attorney Fee   Black Duck - 09/29/2020 - Legal Services / Austin Krist:           0.30        $310.00        $93.00
               Coordination and assistance regarding deposition of L. Wright.


Attorney Fee   Black Duck - 09/29/2020 - Legal Services / Tim Cleveland:         11.10        $450.00      $4,995.00
               Deposition of L. Wright; calls with clients and counsel.


Attorney Fee   Black Duck - 09/30/2020 - Legal Services / Austin Krist:           1.10        $310.00       $341.00
               Coordination regarding deposition logistics; review meeting
               minutes produced for Black Duck.


Attorney Fee   Black Duck - 09/30/2020 - Legal Services / Tim Cleveland:         11.50        $450.00      $5,175.00
               Prepare for and continue deposition of L. Wright; calls with
               counsel and clients re same.


                                                                                         Amount Due     $48,471.70




                                                            Page 4 of 4

                                                                         Ex. 2 (Billing Records) - Page 12 of 37
20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                           Records) Pg 13 of 37




           Trial and Preparation for Trial




                                          Ex. 2 (Billing Records) - Page 13 of 37
               20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                                          Records) Pg 14 of 37

                                                                                                  INVOICE
14101 West Highway 290, Suite 400A                                                               Invoice # 202104002
Austin, Texas 78737
512‐399‐3150
                                                                                                    Date:   4/2/2021
hello@johnshebert.com                                                                             Due On: 4/17/2021

Daniel Moore

Statement of Account
        Outstanding Balance              New Charges                       Payments              Total Amount Due
(             $0.00                  +   $40,095.50           )‐(            $0.00        )=        $40,095.50


Pre‐trial
Service Performed
      Date                Time Keeper                     Description                 Hours      Rate      Amount
    12/9/2020       Christie Hebert      Prepared for trial with team; revised            2.95   $375.00   $1,106.25
                                         disclosures
    12/9/2020       Christopher Johns    Prepared for trial; witness lists; exhibit       2.07   $450.00    $931.50
                                         lists; divided tasks with team
     12/9/2020      David Johns          Managed case filings and sent them to            0.08   $100.00      $7.50
    12/10/2020      Christie Hebert      Revised disclosures; researched                  0.54   $375.00    $202.50
                                         statements in schedules as judicial
                                         admissions
    12/10/2020      Christopher Johns                                                     1.40   $450.00    $630.00
    12/11/2020      Christie Hebert      received email from opposing counsel;            0.75   $375.00    $281.25
                                         called N. Wilson on bankruptcy
                                         procedure; emailed Robert Sherman at
                                         Bigfoot; conferred with C. Johns and D.
                                         Moore
    12/11/2020      Christopher Johns    Revised disclosures; spoke with team             4.60   $450.00   $2,070.00
                                         and clients about damages calculations
                                         and other potential remedies

    12/14/2020      David Johns          Managed case filings and sent them to            0.15   $100.00     $15.00
                                         Daniel and Darin
    12/15/2020      David Johns          Managed case filings and sent them to            0.08   $100.00      $7.50
                                         Daniel and Darin
    12/16/2020      David Johns          Retrieved deposition information and             0.15   $100.00     $15.00
                                         sent it to Daniel
    12/18/2020      David Johns          Managed case filings and sent them to            0.23   $100.00     $22.50
                                         Daniel and Darin
    12/21/2020      David Johns          Managed case filings and sent them to            0.08   $100.00      $7.50
                                         Daniel and Darin



                                                        Page 1 of 5
                                                                    Ex. 2 (Billing Records) - Page 14 of 37
            20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                                       Records) Pg 15 of 37
   Date              Time Keeper                  Description                    Hours      Rate      Amount
12/22/2020     Christie Hebert     Reviewed and revised pretrial order;              1.63   $375.00    $609.38
                                   conferred with A. Krist re: discovery
                                   hearing; reviewed exhibit list
12/22/2020     Christopher Johns   Reviewed and prepared exhibits for pre‐           1.95   $450.00    $877.50
                                   admission at trial
12/23/2020     Christie Hebert     Reviewed amended answers for filing               0.25   $375.00     $93.75

12/23/2020     Christopher Johns   Spoke with clients; reviewed documents            1.55   $450.00    $697.50
                                   for potential inclusion as exhibits for
                                   trial
12/26/2020     David Johns         Managed case filings and sent them to             0.15   $100.00     $15.00
                                   Daniel and Darin
12/28/2020     Christie Hebert     Called A. Krist re: status of deliverables;       1.00   $375.00    $375.00
                                   called D. Moore re: status of text
                                   messages
12/28/2020     Christopher Johns   Reviewed and revised draft joint pretrial         1.41   $450.00    $632.25
                                   order
12/28/2020     David Johns         Forwarded deposition transcripts to               0.20   $100.00     $20.00
                                   Daniel and Darin. Called Daniel to
                                   discuss.
12/30/2020     Christie Hebert     Reviewed text messages between D.                 2.50   $375.00    $937.50
                                   Moore and D. Borders with D. Moore,
                                   D. Borders, and J. Duke; discussed
                                   potential exhibits; began review of
                                   findings of fact and conclusions of law

12/30/2020     Christopher Johns   Worked on findings of fact and                    1.25   $450.00    $562.50
                                   conclusions of law
12/30/2020     David Johns         Managed filings and send them to                  0.15   $100.00     $15.00
                                   Daniel and Darin
12/31/2020     Christie Hebert     Revised findings of fact and conclusions          3.50   $375.00   $1,312.50
                                   of law
 1/1/2021      Christopher Johns   Prepared additional exhibits for                  0.40   $450.00    $180.00
                                   potential admission at trial
 1/2/2021      Christie Hebert     Reviewed exhibits and flagged                     1.50   $375.00    $562.50
                                   additional exhibits for use
 1/2/2021      Christopher Johns   Reviewed and selected exhibits for                0.65   $450.00    $292.50
                                   potential admission at trial
 1/3/2021      Christie Hebert     edited response to motion for leave to            0.25   $375.00     $93.75
                                   amend
 1/3/2021      Christopher Johns   Revised draft response to KrisJenn's              0.60   $450.00    $270.00
                                   motion for leave to amend; reviewed
                                   exhibits potentially relevant to Daniel's
                                   trial examination




                                                  Page 2 of 5
                                                             Ex. 2 (Billing Records) - Page 15 of 37
           20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                                      Records) Pg 16 of 37
  Date              Time Keeper                   Description                  Hours      Rate      Amount
1/4/2021      Christie Hebert     conferred with A. Krist, J. Duke, T.             4.50   $375.00   $1,687.50
                                  Cleveland, and C. Johns re: trial strategy
                                  and tasks for the week; discussed
                                  damages models at length; revised
                                  findings of fact and conclusions of law;
                                  compiled exhibits; began drafting DX for
                                  D. Borders; conferred with D. Moore on
                                  facts

1/4/2021      Christopher Johns   Revised opposition to motion to amend            2.80   $450.00   $1,260.00
                                  pleading; reviewed elements chart for
                                  each parties' claims; reviewed and
                                  revised proposed findings of fact and
                                  conclusions of law; spoke with team
                                  about trial assignments; prepared
                                  Daniel for direct examination and cross‐
                                  examination; dealt with McLeod
                                  business‐records‐affidavit issue;
                                  reviewed our side's draft exhibit list
                                  (2.8h non‐Harris SWD claims, 1.3h
                                  Harris SWD claims)

1/4/2021      David Johns         Searched production for pipeline                 0.58   $100.00     $58.00
                                  markers. Searched for deposition
                                  transcripts and coordinated with A. Krist
                                  on getting McLeods' transcripts. Sent
                                  notarized transcripts to court reporter.

1/5/2021      Christie Hebert     Completed initial draft of DX for                5.20   $375.00   $1,950.00
                                  Borders; conferred with A. Krist re:
                                  exhibits and task list; calls with D.
                                  Moore, C. Johns, and A. Krist re: Moore
                                  exhibits; began review of Plaintiff's
                                  exhibits
1/5/2021      Christopher Johns   Prepared outline for Moore direct                5.70   $450.00   $2,565.00
                                  examination; prepared Moore
1/5/2021      David Johns         Managed case filings and sent them to            0.66   $100.00     $66.00
                                  attorneys and clients. Searched for
                                  documents Christie needed in our
                                  production. Created map of the pipeline
                                  ROW




                                                 Page 3 of 5
                                                            Ex. 2 (Billing Records) - Page 16 of 37
           20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                                      Records) Pg 17 of 37
  Date              Time Keeper                   Description                   Hours      Rate      Amount
1/6/2021      Christie Hebert     Attended deposition for D. Moore;                 6.00   $375.00   $2,250.00
                                  conferred with opposing counsel;
                                  prepared D. Moore for examination;
                                  debriefed with A. Krist and T. Cleveland;
                                  practiced DX with Darin Borders; revised
                                  D. Borders DX outline; finished
                                  reviewing and taking notes on all of
                                  Plaintiff's exhibits

1/6/2021      Christopher Johns   Prepared direct‐exam outline and                  2.80   $450.00   $1,260.00
                                  practiced with Moore
1/6/2021      David Johns         Managed case filings and sent them to             2.04   $100.00    $204.00
                                  attorneys and clients. Searched for
                                  documents Christie needed in our
                                  production. Created map of the pipeline
                                  ROW
1/7/2021      Christie Hebert     worked on exhibits with A. Krist;                 3.94   $375.00   $1,477.50
                                  reviewed and discussed filing with A.
                                  Krist; prepared for trial; conferred with
                                  C. Johns; call with N. Wilson; call with T.
                                  Cleveland re: trial narratives; drafted
                                  opening statement
1/7/2021      Christopher Johns   Reviewed trial exhibits; shared and               6.40   $450.00   $2,880.00
                                  discussed with Moore; prepared Moore
                                  for examination
1/7/2021      David Johns         Managed case filings and sent them to             3.42   $100.00    $342.00
                                  attorneys and clients. Searched for
                                  documents Christie needed in our
                                  production. Created map of the pipeline
                                  ROW, Assembled trial binders.
1/8/2021      Christie Hebert     discussed facts of case with D. Moore;            4.20   $375.00   $1,575.00
                                  reconfigured case theory based on
                                  evidence available; outlined case theory
                                  to team; discussed case theory with T.
                                  Cleveland; reviewed evidence with C.
                                  Johns; revised opening statement

1/8/2021      Christopher Johns   Prepared direct‐exam outline for                  6.70   $450.00   $3,015.00
                                  Moore; discussed exam with Moore;
                                  responded to complaints about Moore's
                                  text messages
1/8/2021      David Johns         Managed case filings and sent them to             2.78   $100.00    $278.00
                                  attorneys and clients. Searched for
                                  documents Christie needed in our
                                  production. Assembled trial binders.




                                                 Page 4 of 5
                                                            Ex. 2 (Billing Records) - Page 17 of 37
             20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                                        Records) Pg 18 of 37
    Date              Time Keeper                        Description                    Hours          Rate       Amount
  1/9/2021      Christie Hebert            Continued revising opening statement;            3.40       $375.00    $1,275.00
                                           began drafting and revising powerpoint
                                           presentation; practiced opening;
                                           reviewed key evidence to incorporate
                                           into opening
  1/9/2021      Christopher Johns          Prepared Christie for opening                       3.40    $450.00    $1,530.00
                                           statement; prepared Daniel for cross‐
                                           examination and examination (1.9h non‐
                                           Harris SWD claims, 1.5h Harris SWD
                                           claims)
  1/9/2021      David Johns                Managed case filings and sent them to               0.19    $100.00      $19.00
                                           attorneys and clients. Searched for
                                           documents Christie needed in our
                                           production.
  1/10/2021     Christie Hebert            revised opening statement and                       5.10    $375.00    $1,912.50
                                           powerpoint; practiced; revised opening
                                           statement and powerpoint based on
                                           feedback from third party and C. Johns;
                                           continued revising examination outline
                                           for D. Borders
  1/10/2021     Christopher Johns          Mooted Christie for her opening                     2.80    $450.00    $1,260.00
                                           statement; prepared Daniel for cross‐
                                           examination and examination, focusing
                                           especially on damages theories (1.6h
                                           non‐Harris SWD claims, 1.2h Harris SWD
                                           claims)
  1/10/2021     David Johns                Managed case filings and sent them to               1.06    $100.00     $106.00
                                           attorneys and clients. Searched for
                                           documents Christie needed in our
                                           production.
                                                                           Subtotal       105.66                 $39,813.63

Expenses
     Date                                     Expense                                    QTY          Amount       Total
  1/8/2021      Trial binder printouts                                                      3216         $0.04     $128.64
  1/8/2021      Hearing binder tabs                                                            1        $32.43      $32.43
  1/31/2021     PACER searches and documents 2020Q4                                            1       $120.80     $120.80
                                                                          Subtotal                                 $281.87


Detailed Statement of Account
                                                                                                   Payments    Balance
    Date        Invoice                                                                Amount      Received      Due
  4/2/2021      202104002                                                             $40,095.50       $0.00 $40,095.50
                                                                                                     Subtotal $40,095.50
                                                                                            Total Amount Due $40,095.50

                                  Please make all amounts payable to: Johns & Hebert PLLC

                                                         Page 5 of 5
                                                                   Ex. 2 (Billing Records) - Page 18 of 37
               20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                                          Records) Pg 19 of 37

                                                                                                 INVOICE
14101 West Highway 290, Suite 400A                                                              Invoice # 202104003
Austin, Texas 78737
512‐399‐3150
                                                                                                   Date:   4/2/2021
hello@johnshebert.com                                                                            Due On: 4/17/2021

Daniel Moore

Statement of Account
        Outstanding Balance              New Charges                     Payments               Total Amount Due
(             $0.00                  +   $25,614.63          )‐(           $0.00         )=        $25,614.63


Trial
Service Performed
       Date               Time Keeper                   Description                  Hours      Rate      Amount
    1/11/2021       Christie Hebert      conferred with legal team; gave                 5.60   $375.00   $2,100.00
                                         opening statement; attended trial and
                                         took notes on testimony of Mr. Wright;
                                         flagged exhibits for Borders's testimony
                                         in response to Wright testimony;
                                         discussed strategy with legal team;
                                         identified additional grounds for cross
                                         examination of Mr. Wright; met with D.
                                         Borders and J. Duke to prepare
                                         Borders's testimony
    1/11/2021       Christopher Johns    Prepared for and participated in trial          4.70   $450.00   $2,115.00
    1/11/2021       David Johns          Discussed trial prep with C. Hebert and         0.43   $100.00      $42.50
                                         C. Johns and worked with clients to get
                                         connected to the meeting
    1/12/2021       Christie Hebert      Attended trial; took extensive notes;           8.20   $375.00   $3,075.00
                                         met with team to discuss case status
                                         and key points for upcoming witness
                                         examination; conferred with D. Borders
                                         and J. Duke multiple times re:
                                         testimony and exhibits; substantially
                                         revised examination outline; flagged
                                         specific points in exhibits to facilitate
                                         handoff
    1/12/2021       Christopher Johns    Prepared for and participated in trial          4.80   $450.00   $2,160.00
    1/12/2021       David Johns          Supported attorneys during trial.               2.58   $100.00    $257.50
                                         Located documents needed.
    1/13/2021       Christie Hebert      Prepared for Borders's examination;             5.50   $375.00   $2,062.50
                                         met with Borders to discuss remaining
                                         issues; defended Borders' examination;
                                         took Borders's testimony; conferred
                                         with legal team


                                                          Page 1 of 3

                                                                     Ex. 2 (Billing Records) - Page 19 of 37
        20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                                   Records) Pg 20 of 37
   Date           Time Keeper                 Description                    Hours      Rate      Amount
1/13/2021   Christopher Johns   Prepared for and participated in trial           5.10   $450.00   $2,295.00
1/13/2021   David Johns         Supported attorneys during trial.                4.50   $100.00    $450.00
                                Located documents needed.

1/14/2021   Christie Hebert     conferred with N. Wilson re: successes           0.25   $375.00     $93.75
                                of Borders's testimony and additional
                                points to cover in Moore's testimony

1/14/2021   Christopher Johns   Revised Moore exam outline; prepared             3.05   $450.00   $1,372.50
                                Moore; reviewed claims charts

1/14/2021   David Johns         Supported attorneys during trial.                0.08   $100.00      $8.00
                                Located documents needed.
1/15/2021   Christie Hebert     attended trial; took notes on Moore's            3.40   $375.00   $1,275.00
                                testimony; helped prepare closing
                                argument powerpoint; ran through
                                closing arguments with T. Cleveland and
                                A. Krist; identified additional
                                documents for redirect; discussed
                                remedies with C. Johns
1/15/2021   Christopher Johns   Prepared for and participated in trial           5.35   $450.00   $2,407.50
1/15/2021   David Johns         Supported attorneys during trial.                3.87   $100.00    $386.50
                                Located documents needed.
1/20/2021   Christie Hebert     strategized for end of trial with T.             0.50   $375.00    $185.63
                                Cleveland, A. Krist, and C. Johns; met
                                with T. Cleveland and N. Wilson;
                                reviewed revised powerpoint
1/20/2021   Christopher Johns   Prepared Daniel for cross‐examination            0.55   $450.00    $247.50
                                and redirect examination

1/21/2021   Christie Hebert     conferred with T. Cleveland and A. Krist         1.59   $375.00    $596.25
                                re: closing points and law; attended
                                trial; call with D. Moore
1/21/2021   Christopher Johns   Prepared Moore for cross‐examination             2.37   $450.00   $1,066.50
                                and redirect; attended trial; spoke with
                                clients and trial team to prepare for
                                trial on Monday
1/21/2021   David Johns         Supported attorneys during trial.                2.18   $100.00    $217.50
                                Located documents needed.
1/22/2021   Christopher Johns   Spoke with clients about exhibit                 0.44   $450.00    $198.00
                                concerns; spoke with clients about
                                closing arguments
1/25/2021   Christopher Johns   Spoke with clients and prepared Tim              0.95   $450.00    $427.50
                                Cleveland for closing argument
1/25/2021   David Johns         Sent trial information to Darin. Re‐             0.11   $100.00     $11.00
                                calendared continuation of trial.
1/27/2021   David Johns         Sent case filings to attorneys and clients       0.05   $100.00      $5.00




                                                 Page 2 of 3

                                                            Ex. 2 (Billing Records) - Page 20 of 37
             20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                                        Records) Pg 21 of 37
    Date             Time Keeper                           Description                    Hours      Rate       Amount
  2/2/2021      David Johns                Sent case filings to attorneys and clients         0.05   $100.00      $5.00

  2/3/2021      David Johns                Sent case filings to attorneys and clients         0.05   $100.00        $5.00

  2/9/2021      Christie Hebert            Reviewed opening statement of                      0.50   $375.00     $187.50
                                           opposing counsel for items to respond
                                           to in closing; looked for evidence
                                           produced in discovery for clients

  2/9/2021      Christopher Johns          Emailed trial team about Bates‐label               0.15   $450.00      $67.50
                                           ranges for potential substituted exhibits

 2/9/2021       David Johns                Archived transcripts                               0.05   $100.00       $5.00
 2/10/2021      Christie Hebert            Reviewed trial transcripts and flagged             1.70   $375.00     $637.50
                                           testimony responsive to four issues that
                                           we wanted to respond to in closing

 2/10/2021      Christopher Johns          Communicated with trial team about                 0.25   $450.00     $112.50
                                           potential substituted exhibits and
                                           whether it would be necessary to put D.
                                           Moore back on the stand to
                                           authenticate them
 2/10/2021      David Johns                Sent instructions for joining the trial to         0.09   $100.00        $9.00
                                           clients and attorneys. Archived
                                           transcripts.
 2/11/2021      Christie Hebert            attended the closing arguments;                    1.50   $375.00     $562.50
                                           debriefed with T. Cleveland, A. Krist,
                                           and C. Johns
 2/11/2021      Christopher Johns          Prepared for and attended trail;                   2.15   $450.00     $967.50
                                           debriefed with clients afterward
                                                                           Subtotal          72.62             $25,614.63


Detailed Statement of Account
                                                                                                    Payments    Balance
    Date        Invoice                                                                  Amount     Received      Due
  4/2/2021      202104003                                                               $25,614.63      $0.00 $25,614.63
                                                                                                      Subtotal $25,614.63
                                                                                             Total Amount Due $25,614.63

                                  Please make all amounts payable to: Johns & Hebert PLLC




                                                            Page 3 of 3

                                                                       Ex. 2 (Billing Records) - Page 21 of 37
            20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                                       Records) Pg 22 of 37

INVOICE                                                                                  From     Cleveland Terrazas PLLC
                                                                                                  303 Camp Craft Rd., Suite 325
                                                                                                  West Lake Hills, Texas 78746




Invoice ID        3449                                                              Invoice For   Moore, Daniel
Issue Date        04/05/2021

Due Date          04/20/2021 (Net 15)

Subject           Invoice for Services Rendered




Item Type         Description                                                          Quantity         Unit Price                Amount

Attorney Fee      Black Duck - 11/01/2020 - Legal Services / Austin Krist:                1.66           $310.00              $514.60
                  Process production and amend discovery responses.


Attorney Fee      Black Duck - 11/01/2020 - Legal Services / Tim Cleveland:               1.20           $450.00              $540.00
                  Phone call with counsel for TCRG; correspondence with C.
                  Johns et al re same; additional phone call with counsel for
                  TCRG re hearing, production, and deposition; phone call with
                  A. Krist re hearing prep.


Attorney Fee      Black Duck - 11/02/2020 - Legal Services / Austin Krist:                2.40           $310.00              $744.00
                  Correspondence with cocounsel regarding hearings; draft
                  motion to compel analysis for T. Cleveland; attend hearing on
                  motion to quash and motion to compel; subsequent discussion
                  with T. Cleveland.


Attorney Fee      Black Duck - 11/02/2020 - Legal Services / Tim Cleveland:               4.60           $450.00            $2,070.00
                  Phone calls with C. Johns; phone calls with D. Moore; prepare
                  for hearing; attend hearing; phone call with TCRG counsel;
                  phone call with D. Moore and D. Borders.


Attorney Fee      Black Duck - 11/03/2020 - Legal Services / Austin Krist:                1.00           $310.00              $310.00
                  Attention to deadlines related to hearing and court orders
                  entered on 11/3; revise proposed order regarding motion to
                  compel; preparation for hearing; correspondence with C. Johns
                  regarding
                               ; discussion with T. Cleveland; correspondence
                  from opposing counsel regarding proposed order.


Attorney Fee      Black Duck - 11/03/2020 - Legal Services / Austin Krist:                0.40           $310.00              $124.00
                  Discussion with T. Cleveland regarding trial strategy and
                  upcoming discovery tasks.


Attorney Fee      Black Duck - 11/03/2020 - Legal Services / Austin Krist: Attend         0.50           $310.00              $155.00
                  hearing on motion for continuance.


Attorney Fee      Black Duck - 11/03/2020 - Legal Services / Kevin Terrazas:              0.10           $400.00                  $40.00
                  Discuss status and next steps with T. Cleveland.



                                                               Page 1 of 5

                                                                              Ex. 2 (Billing Records) - Page 22 of 37
         20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                                    Records) Pg 23 of 37
Attorney Fee   Black Duck - 11/03/2020 - Legal Services / Tim Cleveland:          5.10     $450.00   $2,295.00
               Several phone calls with client re case issues; review and
               analyze pleadings and documents in preparation for trial;
               review motions and orders in preparation for conference with
               Judge King; correspond with client re                   ; phone
               call with C. Johns.


Attorney Fee   Black Duck - 11/04/2020 - Legal Services / Austin Krist:           0.10     $310.00     $31.00
               Correspondence with counsel regarding document production.


Attorney Fee   Black Duck - 11/04/2020 - Legal Services / Austin Krist:           2.80     $310.00    $868.00
               Coordinate and process document production.


Attorney Fee   Black Duck - 11/04/2020 - Legal Services / Tim Cleveland:          1.10     $450.00    $495.00
               Phone call with D. Moore; phone call with C. Johns; attention
               to trial issues; discussion with A. Krist re discovery issues.


Attorney Fee   Black Duck - 11/05/2020 - Legal Services / Austin Krist:           4.40     $310.00   $1,364.00
               Coordinate and process document production; compile
               privilege log.


Attorney Fee   Black Duck - 11/05/2020 - Legal Services / Tim Cleveland:          1.80     $450.00    $810.00
               Prepare for and attend strategy call with clients and counsel;
               additional call with D. Moore; review and revise court order.


Attorney Fee   Black Duck - 11/06/2020 - Legal Services / Austin Krist:           6.20     $310.00   $1,922.00
               Compile and draft privilege log; finalize amended responses;
               process privilege log.


Attorney Fee   Black Duck - 11/06/2020 - Legal Services / Tim Cleveland:          0.40     $450.00    $180.00
               Attention to case strategy decisions; call with counsel re same.


Attorney Fee   Black Duck - 11/09/2020 - Legal Services / Austin Krist:           0.20     $310.00     $62.00
               Attention to recent case filings and order entered by Judge
               King; correspondence with T. Cleveland



Attorney Fee   Black Duck - 11/09/2020 - Legal Services / Tim Cleveland:          0.30     $450.00    $135.00
               Correspond with trial team re                     ;
               correspond with D. Moore re deposition prep.


Attorney Fee   Black Duck - 11/10/2020 - Legal Services / Austin Krist:           0.10     $310.00     $31.00
               Correspondence with cocounsel regarding



Attorney Fee   Black Duck - 11/10/2020 - Legal Services / Austin Krist:           0.30     $310.00     $93.00
               Review KrisJenn production.


Attorney Fee   Black Duck - 11/10/2020 - Legal Services / Tim Cleveland:          0.30     $450.00    $135.00
               Correspond with client and counsel re hearing and related case
               issues.




                                                            Page 2 of 5

                                                                          Ex. 2 (Billing Records) - Page 23 of 37
         20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                                    Records) Pg 24 of 37
Attorney Fee   Black Duck - 11/11/2020 - Legal Services / Austin Krist:            0.61    $310.00    $189.10
               Discussion with T. Cleveland regarding case status and
               strategy; correspondence from C. Johns regarding



Attorney Fee   Black Duck - 11/11/2020 - Legal Services / Austin Krist:            0.30    $310.00     $93.00
               Correspondence from J. Muller regarding discovery responses;
               related correspondence with T. Cleveland; correspondence
               with N. Wilson regarding upcoming hearing on motion for leave
               to amend;


Attorney Fee   Black Duck - 11/11/2020 - Legal Services / Tim Cleveland: Trial     4.10    $450.00   $1,845.00
               prep.


Attorney Fee   Black Duck - 11/12/2020 - Legal Services / Austin Krist: Collect    0.70    $310.00    $217.00
               documents for D. Moore deposition.


Attorney Fee   Black Duck - 11/12/2020 - Legal Services / Tim Cleveland:           2.80    $450.00   $1,260.00
               Calls with clients; calls with counsel; prepare for and attend
               federal court hearing; correspond with client re deposition
               prep.


Attorney Fee   Black Duck - 11/13/2020 - Legal Services / Austin Krist:            0.20    $310.00     $62.00
               Review discovery requests from KrisJenn.


Attorney Fee   Black Duck - 11/13/2020 - Legal Services / Austin Krist: Draft      0.50    $310.00    $155.00
               proposed order regarding TQL motion to quash; draft motion
               to dismiss counterclaims.


Attorney Fee   Black Duck - 11/16/2020 - Legal Services / Austin Krist: Draft      4.70    $310.00   $1,457.00
               motion to dismiss; correspondence and discussion with T.
               Cleveland regarding                        ; call chambers
               regarding status of hearing on motion to compel; review
               interrogatory responses; research effect of filing partial motion
               to dismiss on timing of answer; finalize and upload proposed
               order re: TCRG motion to quash; draft proposed order granting
               motion to dismiss; finalize and file motion.


Attorney Fee   Black Duck - 11/16/2020 - Legal Services / Tim Cleveland:           3.20    $450.00   $1,440.00
               Prepare for trial; attention to mediation and deposition issues.


Attorney Fee   Black Duck - 11/17/2020 - Legal Services / Austin Krist:            0.30    $310.00     $93.00
               Correspondence from J. Muller; correspondence with C. Johns
               regarding discovery                                      .


Attorney Fee   Black Duck - 11/17/2020 - Legal Services / Tim Cleveland: Trial     1.90    $450.00    $855.00
               prep.


Attorney Fee   Black Duck - 11/18/2020 - Legal Services / Austin Krist:            0.12    $310.00     $37.20
               Correspondence with D. Moore.


Attorney Fee   Black Duck - 11/18/2020 - Legal Services / Tim Cleveland:           0.60    $450.00    $270.00
               Prepare for trial.



                                                             Page 3 of 5

                                                                          Ex. 2 (Billing Records) - Page 24 of 37
         20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                                    Records) Pg 25 of 37
Attorney Fee   Black Duck - 11/19/2020 - Legal Services / Austin Krist:           0.10   $310.00     $31.00
               Review recent filings in bankruptcy court and order from court
               regarding hearing on motion to dismiss.


Attorney Fee   Black Duck - 11/19/2020 - Legal Services / Austin Krist:           0.40   $310.00    $124.00
               Discussion with T. Cleveland regarding trial strategy;
               coordinate with clerks regarding preparation for summary
               judgment hearing and trial.


Attorney Fee   Black Duck - 11/19/2020 - Legal Services / Austin Krist: Call D.   1.30   $310.00    $403.00
               Moore regarding interrogatories; review partial MSJ.


Attorney Fee   Black Duck - 11/19/2020 - Legal Services / Kevin Terrazas:         0.20   $400.00     $80.00
               Discuss          with T. Cleveland.


Attorney Fee   Black Duck - 11/19/2020 - Legal Services / Tim Cleveland:          2.30   $450.00   $1,035.00
               Prepare for trial.


Attorney Fee   Black Duck - 11/20/2020 - Legal Services / Austin Krist:           4.40   $310.00   $1,364.00
               Discussion with T. Cleveland regarding
                        ; review case law on horizontal privity; revise
               interrogatory responses; call with C. Johns and C. Hebert
               regarding summary judgment response.


Attorney Fee   Black Duck - 11/20/2020 - Legal Services / Kevin Terrazas:         0.10   $400.00     $40.00
               Discuss mediation and strategy with T. Cleveland.


Attorney Fee   Black Duck - 11/20/2020 - Legal Services / Tim Cleveland:          1.40   $450.00    $630.00
               Prepare for trial.


Attorney Fee   Black Duck - 11/23/2020 - Legal Services / Austin Krist:           1.40   $310.00    $434.00
               Correspondence with T. Cleveland regarding motion to amend
               pleadings; discussion with T. Cleveland regarding case status
               and                               .


Attorney Fee   Black Duck - 11/23/2020 - Legal Services / Tim Cleveland:          2.50   $450.00   $1,125.00
               Correspond with A. Krist re hearing; prepare for trial.


Attorney Fee   Black Duck - 11/24/2020 - Legal Services / Austin Krist: Draft     6.33   $310.00   $1,962.30
               summary-judgment response.


Attorney Fee   Black Duck - 11/24/2020 - Legal Services / Tim Cleveland:          0.80   $450.00    $360.00
               Prepare for trial.


Attorney Fee   Black Duck - 11/25/2020 - Legal Services / Austin Krist: Draft     7.67   $310.00   $2,377.70
               summary judgment responses; related legal research and
               correspondence with cocounsel.


Attorney Fee   Black Duck - 11/25/2020 - Legal Services / Tim Cleveland:          1.00   $450.00    $450.00
               Discussion with A. Krist re summary judgment response and
               case issues; prepare for trial.




                                                            Page 4 of 5

                                                                        Ex. 2 (Billing Records) - Page 25 of 37
         20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                                    Records) Pg 26 of 37
Attorney Fee   Black Duck - 11/27/2020 - Legal Services / Austin Krist: Finish   6.10        $310.00      $1,891.00
               drafting Moore response to motion for summary judgment;
               draft DMA response to motion for summary judgment.


Attorney Fee   Black Duck - 11/29/2020 - Legal Services / Tim Cleveland:         0.10        $450.00        $45.00
               Correspond with J. Muller re mediation.


Attorney Fee   Black Duck - 11/30/2020 - Legal Services / Austin Krist: Revise   5.12        $310.00      $1,587.20
               responses to summary judgment motions; assemble exhibits;
               correspondence with cocounsel.


Attorney Fee   Black Duck - 11/30/2020 - Legal Services / Tim Cleveland:         1.30        $450.00       $585.00
               Correspond with C. Johns; correspond with clients re
                        ; phone call with B. Kuhlmann; phone call with C.
               Johns;


                                                                                        Amount Due     $35,416.10




                                                            Page 5 of 5

                                                                        Ex. 2 (Billing Records) - Page 26 of 37
            20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                                       Records) Pg 27 of 37

INVOICE                                                                                  From     Cleveland Terrazas PLLC
                                                                                                  303 Camp Craft Rd., Suite 325
                                                                                                  West Lake Hills, Texas 78746




Invoice ID        3450                                                              Invoice For   Moore, Daniel
Issue Date        04/05/2021

Due Date          04/20/2021 (Net 15)

Subject           Invoice for Services Rendered




Item Type         Description                                                          Quantity         Unit Price                Amount

Attorney Fee      Black Duck - 12/01/2020 - Legal Services / Austin Krist:                0.10           $310.00                  $31.00
                  Discussion with T. Cleveland.


Attorney Fee      Black Duck - 12/01/2020 - Legal Services / Austin Krist:                0.20           $310.00                  $62.00
                  Discussion with T. Cleveland regarding trial exhibits.


Attorney Fee      Black Duck - 12/01/2020 - Legal Services / Tim Cleveland:               0.50           $450.00              $225.00
                  Prepare for trial; correspond with clients re mediation; phone
                  call with J. Muller; discussion with A. Krist re trial issues.


Attorney Fee      Black Duck - 12/02/2020 - Legal Services / Austin Krist:                0.10           $310.00                  $31.00
                  Correspondence from T. Cleveland and N. Wilson regarding
                  pretrial updates.


Attorney Fee      Black Duck - 12/02/2020 - Legal Services / Austin Krist:                0.10           $310.00                  $31.00
                  Review KrisJenn discovery responses to second set of
                  requests.


Attorney Fee      Black Duck - 12/02/2020 - Legal Services / Austin Krist:                1.30           $310.00              $403.00
                  Correspondence with T. Cleveland regarding D. Moore
                  deposition preparation; call with C. Hebert and C. Johns
                  regarding same; revise interrogatory responses;
                  correspondence with cocounsel and opposing counsel
                  regarding same.


Attorney Fee      Black Duck - 12/02/2020 - Legal Services / Tim Cleveland:               2.60           $450.00            $1,170.00
                  Prepare for Moore deposition; phone call with counsel re same;
                  phone calls with client; phone call with C. Johns.


Attorney Fee      Black Duck - 12/03/2020 - Legal Services / Austin Krist:                0.20           $310.00                  $62.00
                  Correspondence with D. Moore and cocounsel regarding



Attorney Fee      Black Duck - 12/03/2020 - Legal Services / Tim Cleveland:               4.20           $450.00            $1,890.00
                  Prepare client for deposition; phone calls with counsel re same
                  and case strategy; lengthy phone call with mediator W.
                  Shelton; phone call with C. Johns and C. Hebert re same.



                                                               Page 1 of 5

                                                                             Ex. 2 (Billing Records) - Page 27 of 37
         20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                                    Records) Pg 28 of 37
Attorney Fee   Black Duck - 12/04/2020 - Legal Services / Austin Krist:          2.01     $310.00    $623.10
               Correspondence with clerk and T. Cleveland regarding
               preparation for summary-judgment hearing; related review of
               summary judgment responses and exhibits; review replies filed
               by KrisJenn.


Attorney Fee   Black Duck - 12/04/2020 - Legal Services / Tim Cleveland:         0.70     $450.00    $315.00
               Phone call with C. Johns and client re deposition; prepare
               mediation submission email to W. Shelton.


Attorney Fee   Black Duck - 12/05/2020 - Legal Services / Tim Cleveland:         0.50     $450.00    $225.00
               Phone call with client re deposition and related case issues.


Attorney Fee   Black Duck - 12/06/2020 - Legal Services / Tim Cleveland:         2.00     $450.00    $900.00
               Prepare for mediation; prepare for summary judgment hearing;
               phone call with C. Johns re trial preparation and assignments.


Attorney Fee   Black Duck - 12/07/2020 - Legal Services / Austin Krist:          3.98     $310.00   $1,233.80
               Correspondence from D. Moore regarding trial prep and
                                  ; discussion with T. Cleveland regarding



Attorney Fee   Black Duck - 12/07/2020 - Legal Services / Trey Arbuckle:         0.20     $275.00     $55.00
               Discuss mediation strategy with T. Cleveland.


Attorney Fee   Black Duck - 12/07/2020 - Legal Services / Tim Cleveland:         7.00     $450.00   $3,150.00
               Prepare for and attend hearing on summary judgment motions
               and motion to dismiss; discussion with C. Johns re same and
               mediation strategy; prepare for mediation.


Attorney Fee   Black Duck - 12/08/2020 - Legal Services / Austin Krist:          1.50     $310.00    $465.00
               Research regarding                       ; draft research
               memo; correspondence with cocounsel.


Attorney Fee   Black Duck - 12/08/2020 - Legal Services / Tim Cleveland:         5.60     $450.00   $2,520.00
               Prepare for and attend mediation with clients and counsel;
               prepare for trial during meetings; phone calls with C. Johns
               and A. Seger re case issues and trial preparation.


Attorney Fee   Black Duck - 12/09/2020 - Legal Services / Austin Krist: Draft    7.71     $310.00   $2,390.10
               Longbranch discovery responses.


Attorney Fee   Black Duck - 12/09/2020 - Legal Services / Tim Cleveland:         5.00     $450.00   $2,250.00
               Prepare for and attend lengthy trial prep meeting with C.
               Johns, C. Hebert, and A. Krist.


Attorney Fee   Black Duck - 12/10/2020 - Legal Services / Austin Krist: Draft    4.64     $310.00   $1,438.40
               Longbranch discovery responses; call with C. Hebert and D.
               Borders; process and organize Borders document production.


Attorney Fee   Black Duck - 12/10/2020 - Legal Services / Kevin Terrazas:        0.10     $400.00     $40.00
               Discuss trial and next steps with T. Cleveland.




                                                            Page 2 of 5

                                                                         Ex. 2 (Billing Records) - Page 28 of 37
         20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                                    Records) Pg 29 of 37
Attorney Fee   Black Duck - 12/10/2020 - Legal Services / Tim Cleveland:          3.00     $450.00   $1,350.00
               Prepare business records affidavits for McLeod and TCRG;
               review depositions of McLeod and L. Wright for trial prep and
               designations; discuss discovery responses and related issues
               with counsel.


Attorney Fee   Black Duck - 12/11/2020 - Legal Services / Austin Krist: Call      3.72     $310.00   $1,153.20
               with D. Borders regarding                       revise
               responses; related review of production; revise
               DMA/Moore/Longbranch disclosures.


Attorney Fee   Black Duck - 12/11/2020 - Legal Services / Tim Cleveland:          1.50     $450.00    $675.00
               Discussion with counsel re discovery responses; review and
               revise disclosures and responses.


Attorney Fee   Black Duck - 12/14/2020 - Legal Services / Austin Krist: Call      0.59     $310.00    $182.90
               and correspondence with C. Hebert regarding production of
               additional documents; attention to deadline to file answer
               following court order on motion to dismiss; process additional
               documents for production.


Attorney Fee   Black Duck - 12/14/2020 - Legal Services / Tim Cleveland:          0.40     $450.00    $180.00
               Attention to correspondence from counsel; prepare for trial.


Attorney Fee   Black Duck - 12/15/2020 - Legal Services / Austin Krist:           0.20     $310.00     $62.00
               Correspondence from A. Seger; call with C. Johns.


Attorney Fee   Black Duck - 12/15/2020 - Legal Services / Tim Cleveland:          2.20     $450.00    $990.00
               Discussions with counsel re Borders deposition and related
               issues.


Attorney Fee   Black Duck - 12/16/2020 - Legal Services / Austin Krist: Draft     3.80     $310.00   $1,178.00
               proposed pretrial order.


Attorney Fee   Black Duck - 12/16/2020 - Legal Services / Tim Cleveland:          0.50     $450.00    $225.00
               Correspond with counsel re deposition and related issues.


Attorney Fee   Black Duck - 12/17/2020 - Legal Services / Austin Krist: Draft     4.53     $310.00   $1,404.30
               pretrial order and findings of fact and conclusions of law;
               process text messages from Borders for production.


Attorney Fee   Black Duck - 12/17/2020 - Legal Services / Tim Cleveland:          0.30     $450.00    $135.00
               Attention to correspondence related to discovery issues.


Attorney Fee   Black Duck - 12/18/2020 - Legal Services / Austin Krist:           0.80     $310.00    $248.00
               Discussion with T. Cleveland regarding discovery complaints
               by KrisJenn; draft correspondence with KrisJenn; call with K.
               Kirschner.




                                                            Page 3 of 5

                                                                          Ex. 2 (Billing Records) - Page 29 of 37
         20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                                    Records) Pg 30 of 37
Attorney Fee   Black Duck - 12/18/2020 - Legal Services / Tim Cleveland:           1.80    $450.00    $810.00
               Review emergency motions from Wright; phone call with K.
               Kershner; discussion with A. Krist re same; prepare
               correspondence with J. Muller re motion to compel issues and
               hearing.


Attorney Fee   Black Duck - 12/20/2020 - Legal Services / Austin Krist:            2.33    $310.00    $722.30
               Incorporate revisions to proposed pretrial order.


Attorney Fee   Black Duck - 12/20/2020 - Legal Services / Tim Cleveland:           0.10    $450.00     $45.00
               Correspond with C. Hebert and A. Krist re case issues.


Attorney Fee   Black Duck - 12/21/2020 - Legal Services / Austin Krist:            1.30    $310.00    $403.00
               Finalize response to motion to compel; call with C. Hebert; call
               with K. Kershner; call with T. Cleveland; correspondence with
               C. Hebert regarding                        ; preparation for
               hearing on motion to compel; argue at hearing on motion to
               compel.


Attorney Fee   Black Duck - 12/21/2020 - Legal Services / Austin Krist: Draft      6.73    $310.00   $2,086.30
               joint pretrial order; assemble exhibits for trial


Attorney Fee   Black Duck - 12/21/2020 - Legal Services / Tim Cleveland:           0.50    $450.00    $225.00
               Review response to motion to compel; correspond with C.
               Hebert and A. Krist re same; phone call with A. Krist re hearing.


Attorney Fee   Black Duck - 12/22/2020 - Legal Services / Austin Krist: Attend     3.70    $310.00   $1,147.00
               hearing on motion to compel; discuss same with T. Cleveland;
               call with D. Moore to discuss same; call with D. Borders to
               discuss same; research federal rule on



Attorney Fee   Black Duck - 12/22/2020 - Legal Services / Tim Cleveland:           1.50    $450.00    $675.00
               Discussion with A. Krist re hearing; phone call with client;
               correspond with counsel.


Attorney Fee   Black Duck - 12/23/2020 - Legal Services / Austin Krist: Draft      1.60    $310.00    $496.00
               DMA and Longbranch answers to KrisJenn's second amended
               complaint; related correspondence with cocounsel.


Attorney Fee   Black Duck - 12/23/2020 - Legal Services / Austin Krist: Draft      0.41    $310.00    $127.10
               deficiency letter to KrisJenn regarding Wright text messages.


Attorney Fee   Black Duck - 12/24/2020 - Legal Services / Tim Cleveland:           0.20    $450.00     $90.00
               Attention to case issues.


Attorney Fee   Black Duck - 12/28/2020 - Legal Services / Austin Krist:            5.21    $310.00   $1,615.10
               Correspondence with cocounsel regarding pretrial order; revise
               pretrial order.


Attorney Fee   Black Duck - 12/28/2020 - Legal Services / Tim Cleveland:           0.60    $450.00    $270.00
               Review pretrial order and discuss same with A. Krist; prepare
               for L. Wright cross.



                                                            Page 4 of 5

                                                                          Ex. 2 (Billing Records) - Page 30 of 37
         20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                                    Records) Pg 31 of 37
Attorney Fee   Black Duck - 12/29/2020 - Legal Services / Austin Krist: Draft   1.83        $310.00       $567.30
               proposed findings of fact and conclusions of law.


Attorney Fee   Black Duck - 12/29/2020 - Legal Services / Tim Cleveland:        0.50        $450.00       $225.00
               Prepare for cross exam of L. Wright.


Attorney Fee   Black Duck - 12/30/2020 - Legal Services / Austin Krist: Draft   5.27        $310.00      $1,633.70
               proposed findings of fact and conclusions of law; call with C.
               Hebert.


Attorney Fee   Black Duck - 12/30/2020 - Legal Services / Tim Cleveland:        0.60        $450.00       $270.00
               Prepare for trial.


Attorney Fee   Black Duck - 12/31/2020 - Legal Services / Tim Cleveland:        0.50        $450.00       $225.00
               Correspond with counsel re case issues and trial prep; phone
               call with Austin Krist re same.


Attorney Fee   Black Duck - 12/31/2020 - Legal Services / Austin Krist:         0.30        $310.00        $93.00
               Review proposed order from KrisJenn and motion for leave to
               amend; call with T. Cleveland regarding proposed order from
               KrisJenn and motion for leave to amend; related
               correspondence with opposing counsel.


                                                                                       Amount Due     $39,019.60




                                                            Page 5 of 5

                                                                        Ex. 2 (Billing Records) - Page 31 of 37
            20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                                       Records) Pg 32 of 37

INVOICE                                                                                     From     Cleveland Terrazas PLLC
                                                                                                     303 Camp Craft Rd., Suite 325
                                                                                                     West Lake Hills, Texas 78746




Invoice ID        3451                                                                 Invoice For   Moore, Daniel
Issue Date        04/05/2021

Due Date          04/20/2021 (Net 15)

Subject           Invoice for Services Rendered




Item Type         Description                                                             Quantity         Unit Price                Amount

Attorney Fee      Black Duck - 01/03/2021 - Legal Services / Austin Krist: Draft             3.67           $310.00            $1,137.70
                  response in opposition to motion for leave to add new claims
                  against our clients.


Attorney Fee      Black Duck - 01/04/2021 - Legal Services / Austin Krist:                   0.72           $310.00              $223.20
                  Incorporate C. Hebert and C. Johns revisions to response;
                  finalize and file same.


Attorney Fee      Black Duck - 01/04/2021 - Legal Services / Austin Krist:                   5.15           $310.00            $1,596.50
                  Review and revise findings of fact and conclusions of law to
                  incorporate and address proposed revisions and comments
                  from C. Hebert; revise exhibit list.


Attorney Fee      Black Duck - 01/04/2021 - Legal Services / Austin Krist: Revise            0.25           $310.00                  $77.50
                  proposed order from KrisJenn regarding discovery hearing;
                  related correspondence and discussion with T. Cleveland.


Attorney Fee      Black Duck - 01/04/2021 - Legal Services / Austin Krist: Call              1.63           $310.00              $505.30
                  with T. Cleveland and C. Hebert regarding trial preparation.


Attorney Fee      Black Duck - 01/04/2021 - Legal Services / Tim Cleveland:                  3.50           $450.00            $1,575.00
                  Prepare for trial.


Attorney Fee      Black Duck - 01/05/2021 - Legal Services / Austin Krist:                   7.70           $310.00            $2,387.00
                  Compile and review exhibits; calls with D. Moore; call with C.
                  Hebert regarding multiple exhibit issues; call with A. Seger re:
                  court ruling; call with Court regarding exhibits; call with C.
                  Johns and D. Moore regarding exhibits for trial; coordinate with
                  clerk regarding exhibits; prepare cross examination outline for
                  Strolle; discuss deficiency letter with T. Cleveland; draft notice
                  of witness unavailability; prepare for deposition of D. Moore.


Attorney Fee      Black Duck - 01/05/2021 - Legal Services / Kevin Terrazas:                 0.10           $400.00                  $40.00
                  Discuss trial exhibits and lists with A. Krist.


Attorney Fee      Black Duck - 01/05/2021 - Legal Services / Tim Cleveland:                  6.90           $450.00            $3,105.00
                  Prepare for trial.



                                                                Page 1 of 4

                                                                             Ex. 2 (Billing Records) - Page 32 of 37
         20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                                    Records) Pg 33 of 37
Attorney Fee   Black Duck - 01/05/2021 - Legal Services / Litigation Clerk: M.     7.30     $85.00    $620.50
               Williamson - Prepare exhibit list and exhibits for trial.


Attorney Fee   Black Duck - 01/06/2021 - Legal Services / Austin Krist:            7.97    $310.00   $2,470.70
               Preparation for deposition of D. Moore; amend deposition
               designations; attend deposition of D. Moore; related calls with
               D. Moore and C. Hebert; call with J. Muller.


Attorney Fee   Black Duck - 01/06/2021 - Legal Services / Litigation Clerk: M.     6.80     $85.00    $578.00
               Williamson - Continue working on exhibits and exhibit list;
               prepare trial binders.


Attorney Fee   Black Duck - 01/06/2021 - Legal Services / Tim Cleveland:           6.20    $450.00   $2,790.00
               Continue preparations for trial.


Attorney Fee   Black Duck - 01/07/2021 - Legal Services / Austin Krist:            7.71    $310.00   $2,390.10
               Coordinate and review exhibits for trial; review KrisJenn's
               proposed findings of facts and conclusions of law; discuss trial
               strategy with T. Cleveland; calls with C. Hebert regarding trial
               preparation; draft letter to KrisJenn regarding phone
               inspection; draft response to KrisJenn motion for leave to file
               findings and conclusions; related correspondence with
               opposing counsel.


Attorney Fee   Black Duck - 01/07/2021 - Legal Services / Litigation Clerk: M.     9.30     $85.00    $790.50
               Williamson - Continue working on exhibits for trial.


Attorney Fee   Black Duck - 01/07/2021 - Legal Services / Tim Cleveland:           6.10    $450.00   $2,745.00
               Continue preparations for trial.


Attorney Fee   Black Duck - 01/08/2021 - Legal Services / Austin Krist:            8.13    $310.00   $2,520.30
               Preparation for trial.


Attorney Fee   Black Duck - 01/08/2021 - Legal Services / Litigation Clerk: M.     3.80     $85.00    $323.00
               Williamson - Deliver exhibits to court; finalize exhibit binders.


Attorney Fee   Black Duck - 01/08/2021 - Legal Services / Tim Cleveland:           8.50    $450.00   $3,825.00
               Continue preparations for trial.


Attorney Fee   Black Duck - 01/09/2021 - Legal Services / Kevin Terrazas:          0.50    $400.00    $200.00
               Discuss trial themes and documents with T. Cleveland.


Attorney Fee   Black Duck - 01/09/2021 - Legal Services / Austin Krist: Trial      1.90    $310.00    $589.00
               preparation for cross examination of H. Cohle and D. Strolle.


Attorney Fee   Black Duck - 01/09/2021 - Legal Services / Tim Cleveland:           6.00    $450.00   $2,700.00
               Continue preparations for trial.


Attorney Fee   Black Duck - 01/10/2021 - Legal Services / Austin Krist:            3.76    $310.00   $1,165.60
               Preparation for trial.


Attorney Fee   Black Duck - 01/10/2021 - Legal Services / Tim Cleveland:           8.00    $450.00   $3,600.00
               Continue preparations for trial.


                                                             Page 2 of 4

                                                                          Ex. 2 (Billing Records) - Page 33 of 37
         20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                                    Records) Pg 34 of 37
Attorney Fee   Black Duck - 01/11/2021 - Legal Services / Austin Krist: Trial.    12.41    $310.00   $3,847.10


Attorney Fee   Black Duck - 01/11/2021 - Legal Services / Tim Cleveland:          13.00    $450.00   $5,850.00
               Prepare for and continue attending trial.


Attorney Fee   Black Duck - 01/12/2021 - Legal Services / Austin Krist: Trial.    11.75    $310.00   $3,642.50


Attorney Fee   Black Duck - 01/12/2021 - Legal Services / Tim Cleveland:          13.40    $450.00   $6,030.00
               Prepare for and continue attending trial.


Attorney Fee   Black Duck - 01/13/2021 - Legal Services / Austin Krist: Trial.     9.83    $310.00   $3,047.30


Attorney Fee   Black Duck - 01/13/2021 - Legal Services / Kevin Terrazas:          0.20    $400.00     $80.00
               Discuss exhibits and trial strategy with A. Krist.


Attorney Fee   Black Duck - 01/13/2021 - Legal Services / Tim Cleveland:           8.30    $450.00   $3,735.00
               Prepare for and continue attending trial.


Attorney Fee   Black Duck - 01/14/2021 - Legal Services / Austin Krist:            0.82    $310.00    $254.20
               Discussion with T. Cleveland regarding closing.


Attorney Fee   Black Duck - 01/14/2021 - Legal Services / Tim Cleveland:           8.60    $450.00   $3,870.00
               Prepare for and continue attending trial.


Attorney Fee   Black Duck - 01/15/2021 - Legal Services / Austin Krist: Trial.     9.63    $310.00   $2,985.30


Attorney Fee   Black Duck - 01/15/2021 - Legal Services / Tim Cleveland:          10.00    $450.00   $4,500.00
               Prepare for and continue attending trial.


Attorney Fee   Black Duck - 01/18/2021 - Legal Services / Tim Cleveland:           0.50    $450.00    $225.00
               Phone call with C. Johns re closing; correspond with D.
               Borders.


Attorney Fee   Black Duck - 01/20/2021 - Legal Services / Austin Krist: Call       0.60    $310.00    $186.00
               with T. Cleveland and cocounsel regarding trial strategy;
               correspondence with opposing counsel regarding depositions;
               revise powerpoint at instruction of T. Cleveland.


Attorney Fee   Black Duck - 01/20/2021 - Legal Services / Tim Cleveland:           3.00    $450.00   $1,350.00
               Prepare for trial.


Attorney Fee   Black Duck - 01/21/2021 - Legal Services / Austin Krist: Trial      5.10    $310.00   $1,581.00
               and related preparation for closing.


Attorney Fee   Black Duck - 01/21/2021 - Legal Services / Tim Cleveland:           5.30    $450.00   $2,385.00
               Prepare for and attend trial.


Attorney Fee   Black Duck - 01/22/2021 - Legal Services / Austin Krist:            0.10    $310.00     $31.00
               Correspondence with counsel regarding trial evidence.


Attorney Fee   Black Duck - 01/24/2021 - Legal Services / Tim Cleveland:           0.30    $450.00    $135.00
               Phone call with D. Moore; correspond with trial team.


                                                            Page 3 of 4

                                                                          Ex. 2 (Billing Records) - Page 34 of 37
         20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                                    Records) Pg 35 of 37




Attorney Fee   Black Duck - 01/25/2021 - Legal Services / Austin Krist: Call      0.20        $310.00        $62.00
               with T. Cleveland regarding trial and closing; prepare for
               closing; trial.


Attorney Fee   Black Duck - 01/25/2021 - Legal Services / Tim Cleveland:          1.40        $450.00       $630.00
               Phone call with C. Johns re case issues; continue preparing for
               trial; phone calls and correpsondence related to Debtors'
               illness and reschedule.


Attorney Fee   Black Duck - 01/26/2021 - Legal Services / Tim Cleveland:          0.10        $450.00        $45.00
               Correspond with C. Johns.


Attorney Fee   Black Duck - 01/28/2021 - Legal Services / Austin Krist:           0.10        $310.00        $31.00
               Correspondence with cocounsel regarding trial exhibits.


Attorney Fee   Black Duck - 01/28/2021 - Legal Services / Tim Cleveland:          0.50        $450.00       $225.00
               Phone calls with client; correspond with counsel.


                                                                                         Amount Due     $82,682.30




                                                            Page 4 of 4

                                                                          Ex. 2 (Billing Records) - Page 35 of 37
            20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                                       Records) Pg 36 of 37

INVOICE                                                                                  From     Cleveland Terrazas PLLC
                                                                                                  303 Camp Craft Rd., Suite 325
                                                                                                  West Lake Hills, Texas 78746




Invoice ID        3452                                                              Invoice For   Moore, Daniel
Issue Date        04/05/2021

Due Date          04/20/2021 (Net 15)

Subject           Invoice for Services Rendered




Item Type         Description                                                          Quantity         Unit Price                Amount

Attorney Fee      Black Duck - 02/01/2021 - Legal Services / Austin Krist: Call           0.80           $310.00              $248.00
                  with cocounsel regarding
                  related correspondence regarding same.


Attorney Fee      Black Duck - 02/01/2021 - Legal Services / Tim Cleveland: Call          1.00           $450.00              $450.00
                  with counsel re case issues and strategy.


Attorney Fee      Black Duck - 02/04/2021 - Legal Services / Austin Krist:                0.10           $310.00                  $31.00
                  Correspondence with N. Wilson regarding



Attorney Fee      Black Duck - 02/04/2021 - Legal Services / Tim Cleveland:               0.20           $450.00                  $90.00
                  Phone call with C. JOhns re case issues.


Attorney Fee      Black Duck - 02/08/2021 - Legal Services / Tim Cleveland:               1.00           $450.00              $450.00
                  Phone call with counsel re case issues and strategy.


Attorney Fee      Black Duck - 02/09/2021 - Legal Services / Austin Krist:                0.20           $310.00                  $62.00
                  Coordinate with N. Wilson regarding trial transcripts.


Attorney Fee      Black Duck - 02/09/2021 - Legal Services / Austin Krist: Call           0.70           $310.00              $217.00
                  with D. Moore; related discussion with T. Cleveland regarding
                  closing; review of trial transcripts


Attorney Fee      Black Duck - 02/09/2021 - Legal Services / Tim Cleveland:               2.10           $450.00              $945.00
                  Review trial transcripts in preparation for closing; phone call
                  with C. Johns re same; discussion with A. Krist re same


Attorney Fee      Black Duck - 02/10/2021 - Legal Services / Austin Krist: Revise         2.40           $310.00              $744.00
                  closing presentation and prepare for closing; correspondence
                  regarding trial transcripts with cocounsel and closing.


Attorney Fee      Black Duck - 02/10/2021 - Legal Services / Tim Cleveland:               6.10           $450.00            $2,745.00
                  Prepare for closing argument at trial.




                                                                 Page 1 of 2

                                                                             Ex. 2 (Billing Records) - Page 36 of 37
         20-05027-rbk Doc#240-2 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 2 (Billing
                                    Records) Pg 37 of 37
Attorney Fee   Black Duck - 02/11/2021 - Legal Services / Austin Krist: Trial     4.47        $310.00      $1,385.70
               and related preparation for closing.


Attorney Fee   Black Duck - 02/11/2021 - Legal Services / Tim Cleveland:          7.00        $450.00      $3,150.00
               Prepare for and attend trial; numerous calls following trial.


Attorney Fee   Black Duck - 02/12/2021 - Legal Services / Tim Cleveland:          0.30        $450.00       $135.00
               Case follow up.


                                                                                         Amount Due     $10,652.70




                                                             Page 2 of 2

                                                                          Ex. 2 (Billing Records) - Page 37 of 37
